              Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 1 of 33




1    Seth W. Wiener, California State Bar No. 203747
     Law Offices of Seth W. Wiener
2    609 Karina Court
     San Ramon, CA 94582
3    Telephone: (925) 487-5607
     Email: seth@sethwienerlaw.com
4
5    W. Cook Alciati (pro hac vice to be filed)
     Gardella Grace P.A.
6    80 M Street SE, 1st Floor
     Washington D.C., 20003
7    Telephone: (703) 721-8379
     Email: calciati@gardellagrace.com
8
     Counsel for Plaintiffs
9
10                               UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA

12                                                    ) Case No.: 3:21-cv-01495
                                                      )
13   LAG SHOT GOLF LLC,                               ) COMPLAINT
14   SCRATCH GOLF ACADEMY LLC, and                    )
     GGG MARKETING LLC,                               )    1) VIOLATION OF CAL. BUSINESS
15                                                    )       AND PROFESSIONS CODE §
            Plaintiffs,                               )       17200 ET SEQ.,
16                                                    )    2) BREACH OF CONTRACT,
17          vs.                                       )    3) BREACH OF IMPLIED
                                                      )       COVENANT OF GOOD FAITH
18   FACEBOOK, INC.,                                  )       AND FAIR DEALING, AND
                                                      )    4) FRAUD
19          Defendant.                                )
20                                                    ) JURY TRIAL DEMANDED
                                                      )
21
22          Plaintiffs Lag Shot Golf LLC, Scratch Golf Academy LLC, and GGG Marketing LLC

23   allege as follows against Defendant Facebook, Inc.

24
25
26
27
28                                                Page 1 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
                  Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 2 of 33




1                                    INTRODUCTION AND OVERVIEW
2            1.       Facebook, Inc. (“Facebook”) sells advertising services to individuals and
3    businesses desiring to promote goods or services on the Facebook platform.1 Facebook
4    represents that it has 10 million business advertising customers, the vast majority of which are
5    small and medium-sized businesses.2 Plaintiffs are among the businesses that have purchased
6    Facebook’s advertising services.
7            2.       Modern business advertisers like Plaintiffs have little choice but to advertise with
8    Facebook. Facebook (which now owns Instagram and WhatsApp) has over 70% market share in
9    the social media market.3 If a business wants to avoid using Facebook advertising, it will reach
10   only about 30% of the social media market.
11           3.       Facebook’s own Advertising Policies, which are integrated into the Facebook
12   Terms of Service, explain the ad review process and state that if an ad is disapproved, Facebook
13   will provide an email with details explaining how the user can create a compliant ad.4 To this
14   day, those Advertising Policies state that “[i]f your ad doesn't get approved, we'll send you an
15   email with details that explain why. Using the information in your disapproval email, you can
16   edit your ad and create a compliant one.”
17           4.       Contrary to this representation, and starting at least as early as the second quarter
18   of 2019, Facebook has routinely rejected ads without providing an explanation sufficient to
19   enable the advertisers to create compliant ads. Plaintiffs’ advertisements are among the ads that
20   have been rejected without the explanation promised under Facebook’s policies.
21
22
23   1
       https://www.cnn.com/2020/06/30/tech/facebook-ad-business-boycott/index.html;
     https://www.investopedia.com/ask/answers/120114/how-does-facebook-fb-make-money.asp.
24   2
       https://www.facebook.com/iq/insights-to-go/200m-more-than-200-million-businesses-use-our-free-tools-to-
     connect-with-customers-we-also-have-more-than-10-million-active-advertisers-across-our-services-the-vast-
25   majority-of-which-are-small-and-medium-sized-businesses; note that the information in
     https://www.nytimes.com/2021/02/11/style/disabled-fashion-facebook-
26   discrimination.html?referringSource=articleShare (mentioning 3 million business advertisers) is from 2016.
     3
       See https://gs.statcounter.com/social-media-stats.
27   4
       See https://www.facebook.com/policies/ads.

28                                                    Page 2 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
                  Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 3 of 33




1            5.       These issues are so commonly reported by Facebook business advertisers that the
2    topic was the subject of a recent article by the New York Times. In particular, the New York
3    Times reported that many Facebook business advertisers have been finding it “impossible” to
4    create ads which do not trigger an automated rejection, despite repeated attempts, because the
5    rejections are “very vague” and do not provide the promised information, i.e., details explaining
6    how to create a compliant ad.5
7            6.       Tellingly, even Facebook representatives have reported being unable to determine
8    why their own ad accounts have been disabled, and in at least one such instance a Facebook
9    representative reported that he was advertising on his mother’s account for several months while
10   his own automated review was pending.6
11           7.       One common consequence of Facebook’s failure to provide the promised
12   explanations is that business advertisers’ ads are repeatedly rejected and, after several such ad
13   rejections have accumulated, Facebook suspends or revokes the advertising privileges, also
14   without explanation. As discussed herein, business advertisers widely report the same sequence
15   of events: ads are rejected without explanation, the business guesses at the revisions which might
16   be required, the re-submitted ads are also rejected, and after several such rejections the business’
17   advertising privileges are suspended or revoked without explanation. On information and belief,
18   such suspensions and revocations are the direct and proximate result of Facebook’s failure to
19   provide the promised explanations for ad rejections.
20           8.       Upon information and belief, such wrongful suspensions and revocations of
21   advertising privileges have caused the collapse of many businesses. As just one example, a
22   Business Insider article reported that Facebook disabled an account without explanation despite
23   the fact that the owner had spent $46 million dollars on Facebook advertising from 2006 to
24
25
     5
       See https://www.nytimes.com/2021/02/11/style/disabled-fashion-facebook-
26   discrimination.html?referringSource=articleShare.
     6
       https://www.reddit.com/r/PPC/comments/l65q4v/heres_proof_that_facebook_is_a_mess_right_now/, last accessed
27   on Feb. 2, 2021.

28                                                  Page 3 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
                  Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 4 of 33




1    2020.7 Facebook’s decision to completely disable that business’ advertising privileges “without
2    warning or explanation” caused the loss of several pages that had amassed “25 million
3    enthusiastic fans” over the course of several years.8 According to the business, the revocations
4    came out of the blue, when the business’ Facebook portal contemporaneously showed that none
5    of the advertising pages had any violations.9 The business owner reported that two of his
6    companies had been “shut down” as a result of Facebook’s actions.10
7            9.       Plaintiffs’ experience has been similar. Plaintiffs’ ads have been systematically
8    rejected without the promised explanations. After each of Plaintiffs’ ad accounts accumulated
9    several such rejections, each was suspended by Facebook without explanation. After
10   accumulation of several such ad account suspensions, Plaintiffs’ advertising privileges were
11   completely suspended or revoked, also without any explanation.
12           10.      Under California Law, Facebook has a duty to deliver its advertising services in
13   good faith and to deal with its advertisers fairly. Here, that requires Facebook to provide
14   advertisers reasonable advance notice of an impending suspension or revocation of advertising
15   privileges and a fair opportunity to remedy the perceived defects in order to avoid such a
16   suspension or revocation.
17           11.      Facebook has violated that duty and the underlying contract established by
18   Facebook’s Terms of Service. Facebook could have, but deliberately chose not to, devote
19   appropriate resources (including but not limited to human employees or contractors) to ensure
20   that the required explanations for ad rejections and advance notice of advertising suspensions or
21   revocations were supplied to business advertisers. Instead, Facebook chose to maximize its
22   profits, which burgeoned to $29.1 billion in 2020.11
23
24
     7
       https://www.businessinsider.com/facebook-removed-shared-ceo-spent-46-million-on-ads-2021-1.
25   8
       https://jordan-shared.medium.com/after-spending-over-57-million-on-facebook-ads-they-kicked-me-and-my-
     pages-off-without-warning-c6d7e611b01c
26   9
       Id.
     10
        Id.
27   11
        https://www.investopedia.com/ask/answers/120114/how-does-facebook-fb-make-money.asp.

28                                                  Page 4 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
               Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 5 of 33




1            12.     Like the rest of the general public that purchases advertising services from
2    Facebook, Plaintiffs have suffered economic harm during the still-pending suspension of their
3    advertising privileges, which occurred either without explanation or with only vague
4    explanations that were insufficient to enable Plaintiffs to create compliant ads or avoid
5    suspension of advertising privileges, in direct contravention of Facebook’s Advertising Policies
6    and duties.
7            13.     On information and belief, Facebook has been aware of this problem since at least
8    2019 and has deliberately and willfully failed to devote appropriate resources to address the
9    problem. According to an online message board, Facebook representatives have specifically told
10   ad account holders that the reasons underlying the account closures would not be shared.12 On
11   information and belief, Facebook made the conscious, willful, and deliberate decision to
12   withhold the contractually assured explanations during the ad review process and the required
13   advance notice of advertising privilege suspensions or revocations to minimize costs and
14   maximize profits through the use of an unduly automated ad review process.
15           14.     As a consequence of Facebook’s willful actions and omissions in this regard,
16   many of Facebook’s business advertisers have gone out of business. Facebook business
17   advertisers, including Plaintiffs, also paid a higher price for advertisements than they otherwise
18   would have had they understood that Facebook would not provide the contracted-for advertising
19   support. Facebook business advertisers, including Plaintiffs, further suffered lost revenue and
20   failed to enjoy the benefit of their bargains with Facebook, including in that businesses such as
21   Plaintiffs devoted substantial time, effort and money developing Facebook advertising
22   campaigns and attracting millions of followers only to have their accounts suddenly closed or
23   their privileges suspended without explanation or warning.
24
25
26
     12
       https://www.reddit.com/r/PPC/comments/l65q4v/heres_proof_that_facebook_is_a_mess_right_now/, last
27   accessed on Feb. 2, 2021.

28                                                 Page 5 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
              Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 6 of 33




1           15.     Plaintiffs accordingly seek public injunctive relief requiring Facebook to comply
2    with its Advertising Policies and meet its related duty to provide advance notice of advertising
3    privilege suspensions or revocations for the benefit of the public at large that relies on Facebook
4    advertising to reach 70% of the social media market. Plaintiffs also seek compensation and
5    punitive damages for violations of California’s Unfair Competition Law and also for breach of
6    contract, breach of Facebook’s implied covenant of good faith and fair dealing, and fraud.
7                                     JURISDICTION AND VENUE
8           16.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332
9    because the amount in controversy exceeds the sum or value of $75,000, exclusive of interest
10   and costs and Plaintiffs are citizens of a state different from Defendant.
11          17.     This Court has personal jurisdiction over Defendant because Facebook is
12   headquartered in California and conducts business in the state of California.
13          18.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) because a
14   substantial part of the events or omissions giving rise to the claims occurred in, were directed to,
15   and/or emanated from this District. Venue is also proper because Facebook’s Terms of Service
16   require that claims be resolved “exclusively in the U.S. District Court for the Northern District of
17   California or a state court located in San Mateo County….”
18                                                PARTIES
19          19.     Plaintiff Lag Shot Golf LLC is a Florida limited liability company. All member(s)
20   of Plaintiff Lag Shot Golf LLC reside in Florida.
21          20.     Plaintiff Scratch Golf Academy LLC is a Florida limited liability company. All
22   member(s) of Plaintiff Scratch Golf Academy LLC reside in Florida.
23          21.     Plaintiff GGG Marketing LLC is a Florida limited liability company. All
24   member(s) of Plaintiff GGG Marketing LLC reside in Florida.
25          22.     Defendant Facebook, Inc. is incorporated in Delaware, and its principal place of
26   business is 1 Hacker Way, Menlo Park, CA 94025.
27
28                                               Page 6 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
               Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 7 of 33




1                                          FACTUAL ALLEGATIONS
2            23.      Facebook represents that it sold advertising services to over 10 million advertisers
3    in 2020.13 Facebook represents that the “vast majority” of those advertisers are “small and
4    medium-sized businesses.”14
5            24.      Businesses have little choice but to advertise with Facebook. Facebook (which
6    now owns Instagram and WhatsApp) accounted for about 70% of all social media site visits in
7    the U.S. in January 2021.15 Pinterest trails far behind with about 12% market share and Twitter
8    comes in a distant third at about 10% market share.
9            25.      Facebook has acquired a monopoly or an otherwise dominant market position
10   over social media advertising. As noted in the Federal Trade Commission’s and the State
11   Attorney Generals’ antitrust complaints, Facebook is the world’s dominant personal social
12   networking service and has monopoly or otherwise dominant market power in a market for
13   personal social networking services.16 The FTC complaint correctly alleges as follows:
14                    Facebook is the world’s dominant online social network. More than 3
15                    billion people regularly use Facebook’s services to connect with friends
16                    and family and enrich their social lives. But not content with attracting and
17                    retaining users through competition on the merits, Facebook has
18                    maintained its monopoly position by buying up companies that present
19                    competitive threats and by imposing restrictive policies that unjustifiably
20                    hinder actual or potential rivals that Facebook does not or cannot
21                    acquire.17
22
23
     13
        https://www.facebook.com/iq/insights-to-go/200m-more-than-200-million-businesses-use-our-free-tools-to-
24   connect-with-customers-we-also-have-more-than-10-million-active-advertisers-across-our-services-the-vast-
     majority-of-which-are-small-and-medium-sized-businesses.
25   14
        Id.
     15
        See https://gs.statcounter.com/social-media-stats.
26   16
        FTC v. Facebook, Inc., No. 1:20-cv-03590 (D.D.C. Jan. 13, 2021); New York v. Facebook, Inc., 1:20-cv-03589
     (D.D.C. Dec. 9, 2020).
27   17
        FTC v. Facebook, Inc., No. 1:20-cv-03590 (D.D.C. Jan. 13, 2021).

28                                                   Page 7 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
               Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 8 of 33




1            26.      Due to Facebook’s monopoly power or otherwise dominant market position over
2    social media advertising and/or related anticompetitive behavior, businesses have no practical
3    choice but to advertise on Facebook platforms. The alternative is to omit more than 70% of the
4    social media market as measured by share of visits.
5            27.      Plaintiffs have been advertising on Facebook since at least early 2019. As of late
6    2020, Plaintiffs were spending over $100,000 per month on Facebook ads. Most of the ads have
7    related to the golf instruction services or golf training aids offered by Scratch Golf Academy
8    LLC and Lag Shot Golf LLC. Both companies’ Facebook accounts are managed by their
9    common founder and owner, Mr. Gary Guerrero (“Guerrero”).
10           28.      Facebook’s Terms of Service18 provide that the Self-Serve Ad Terms,19
11   Advertising Policies20 and Commercial Terms21 apply to business advertising customers. The
12   Self-Serve Ad Terms indicate that ad services provided by Facebook are subject to the
13   Advertising Policies.
14           29.       The Advertising Policies (“Advertising Policies”) indicate the steps an
15   advertising customer is to take if an ad is disapproved. In particular, the Advertising Policies
16   indicate that “[i]f your ad doesn’t get approved, we’ll send you an email with details that explain
17   why” and that, using that information, the ad customer will be able to create a compliant ad. The
18   salient portion of the Advertising Policies is reproduced below.
19
20
21
22
23
24
25
     18
        https://www.facebook.com/legal/terms.
26   19
         https://www.facebook.com/legal/self_service_ads_terms.
     20
         https://www.facebook.com/policies/ads.
27   21
         https://www.facebook.com/legal/commercial_terms.

28                                                    Page 8 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
              Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 9 of 33




1           30.     Starting at least as early as the second quarter of 2019, Plaintiffs periodically
2    received ad rejection notifications in their corresponding Facebook account portals. However,
3    neither the notifications nor any corresponding emails included information sufficient to identify
4    the alleged defect in the ad. Rather, the notifications and emails generally referred only to an
5    alleged failure to comply with an unidentified advertising policy. As seen in the representative
6    email, reproduced below, no explanation was provided. When Plaintiffs navigated to the pages
7    to which the View Ad buttons were directed, the notification was similarly generic and
8    unspecific.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24          31.     Being unable to decipher the reasons underlying certain ad rejections, in late
25   2019, Guerrero hired a digital marketing agency specializing in Facebook advertising. That
26   marketing agency had access to its own dedicated Facebook account representative who, in
27
28                                              Page 9 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
              Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 10 of 33




1    response to the agency’s query, explained that certain of Plaintiffs’ ads apparently violated a
2    Facebook policy against “split testing” of websites. That policy was not and, it is believed, still
3    is neither identified nor explained anywhere on any publicly accessible Facebook pages.
4            32.     Because the notifications sent by Facebook contained little more than a
5    generalized reference to the Advertising Policies, Guerrero – a sophisticated user who runs a
6    digital marketing consultancy – was unable to determine how to fix his ads and bring them into
7    compliance with Facebook’s policies. Rather, he needed to hire a third-party digital advertising
8    agency who had access to a dedicated, live Facebook representative. Facebook’s Terms of
9    Service and policies fail to inform customers that such specialized expertise or VIP access to
10   Facebook representatives may be necessary to successfully navigate Facebook’s Advertising
11   Policies and ad review process.
12           33.     On information and belief, even such expertise and VIP access to Facebook
13   representatives is currently insufficient to successfully navigate Facebook’s Advertising Policies
14   and review process in many circumstances. According to an online message board, even
15   Facebook representatives have been unable to determine why their own ad accounts have been
16   disabled, and in one such instance a Facebook representative reported that he was advertising on
17   his mother’s account for several months while the automated review was pending.22
18           34.     During the remainder of 2020, Facebook sent Plaintiffs at least a dozen ad
19   rejection notifications, none of which included or directed Plaintiffs to an explanation of the
20   alleged problem with any of the ads, in direct contradiction of Facebook’s own Advertising
21   Policies. Some of the notifications indicated that the account had been disabled for
22   “circumventing systems policy,” but merely included a copy of the corresponding paragraph
23   from the Facebook Advertising Policies without any suggestion for remedial action. Most of the
24
25
26
     22
       https://www.reddit.com/r/PPC/comments/l65q4v/heres_proof_that_facebook_is_a_mess_right_now/, last
27   accessed on Feb. 2, 2021.

28                                                 Page 10 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
              Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 11 of 33




1    notifications, however, did not even identify which policy or policies supposedly triggered the
2    rejection.
3            35.     In most or all of these situations, Plaintiffs simply appealed the rejection since
4    they were unable to decipher how the ads were noncompliant or how they were circumventing
5    any enforcement effort. Shortly after each appeal, Plaintiffs received a notification that the ads
6    or advertising privileges had been “incorrectly disabled” or simply stating that the ads or
7    privileges would be “reactivated.” This is the same experience generally reported by many
8    Facebook advertisers.23
9            36.     Plaintiffs took the appeal decision notifications at face value and, based thereon,
10   reasonably concluded that their activities did not in fact circumvent any systems policy as
11   suggested by some of the rejection or “account disabled” notifications.
12           37.     On or about January 6, 2021, Guerrero received yet another notification that
13   indicated his ads violated some unspecified policy:
14
15
16
17
18
19
20
21           38.     As he had in the past, Guerrero filed an appeal, expecting the same result – that a

22   Facebook representative would respond that the ad had been “incorrectly disabled.” However, in

23   response to this appeal, Facebook informed Guerrero that all accounts under his management,

24
25
     23
        See https://www.reddit.com/r/PPC/comments/bku8j2/facebook_disabled_my_ad_account_i_have_appealed_5/;
26   https://www.nytimes.com/2021/02/11/style/disabled-fashion-facebook-
     discrimination.html?referringSource=articleShare.
27
28                                                Page 11 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
             Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 12 of 33




1    including Scratch Golf Academy LLC, Lag Shot Golf LLC, and GGG Marketing LLC, were
2    completely stripped of all advertising privileges. Following the appeal, Guerrero sought further
3    guidance, and Facebook responded that his account would not be reactivated but rather that
4    Guerrero would need to wait at least several weeks for an unspecified review process to occur.
5           39.     On February 5, 2021, Plaintiffs received an email from a Facebook representative
6    concerning the appeal. The email stated that the “specific policy or policies violated” were not
7    shared with the Facebook representative (and thus obviously were not being shared with
8    Plaintiffs). The email provided only a vague assertion that the account may have been suspended
9    due to noncompliance with Advertising Policies, Community Standards, or the Terms of Use, or
10   alternatively reasons relating to Plaintiffs’ payment history “and the like.” The body of the email
11   is reproduced below.
12
13
14
15
16
17
18
19
20
21
22
23          40.     As noted above, Plaintiffs collectively had been spending over $100,000 per
24   month on Facebook advertising in reliance on the understanding that Facebook would comply
25   with its policies and provide Plaintiffs guidance on how allegedly noncompliant ads could be
26   made compliant.
27
28                                             Page 12 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
              Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 13 of 33




1            41.      Given Facebook’s failure to comply with its stated Advertising Policies, Plaintiffs
2    have been unable to remedy the alleged defects in their advertisements and have suffered
3    economic harm as a result of their inability to advertise on Facebook.
4            42.      The New York Times has reported that many advertising customers have had
5    strikingly similar experiences. In a February 11, 2021 article, the New York Times reported that
6    several businesses selling adaptive clothing had their ads suspended without the promised
7    explanation, namely, a detailed explanation sufficient to create a compliant ad.24 Rather, in the
8    rejection notifications, the “word or part of the image that created the problem is not identified,
9    meaning it is up to the company to effectively guess where the problem lies.”25 One business,
10   being utterly unable to determine how to create compliant ads, started a remedial “petition” on
11   change.org. 26 After the petition received 800 signatures, Facebook lifted the restrictions on that
12   business.27
13           43.      Another business reported that it is “impossible” to create compliant ads without
14   the help of an “outside media buying agency” who “could actually get a Facebook person on the
15   phone.” 28 Yet another business reported that it had at least 200 ads rejected due to vague and
16   unspecified “policy violations.” 29 That business owner was “exhausted by the constant attempts
17   to reason with the void of an algorithm.” 30 The New York Times article quoted a professor as
18   observing that “‘[a]lgorithms solve the problem of efficiency at grand scale’ — by detecting
19   patterns and making assumptions — ‘but in doing that one thing, they do all sorts of other things,
20   too, like hurting small businesses.’”31
21
22
23   24
        See https://www.nytimes.com/2021/02/11/style/disabled-fashion-facebook-
     discrimination.html?referringSource=articleShare.
24   25
        Id.
     26
        Id.
25   27
        Id.
     28
        Id.
26   29
        Id.
     30
        Id.
27   31
        Id.

28                                                  Page 13 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
              Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 14 of 33




1            44.     As noted above, Business Insider recently reported Facebook disabled an ad
2    account without explanation despite the fact that the owner had spent $46 million on Facebook
3    advertising from 2006 to 2020. Facebook’s decision to completely disable that business’
4    advertising privileges “without warning or explanation” caused the loss of pages that had
5    amassed “25 million enthusiastic fans” that had been accumulated over the course of many
6    years.32 The revocations came without warning, as “Facebook’s own Page Quality tab showed
7    that all of [the business’] pages were green (no violations).”33 When the business sought an
8    explanation, Facebook responded that “[u]nfortunately, for safety and security reasons, we can’t
9    give you any additional information as to why your account was disabled. For more information
10   about our policies, please review the Facebook terms.”34 The business owner reported that:
11                   Facebook has systematically shut down our 2 small businesses during a
12                   pandemic and economic crisis without explanation. Part of me is still
13                   convinced that it was a glitch in their system and nobody has taken the
14                   time to fully review it. Another part of me thinks someone saw something
15                   they didn’t like, didn’t take the time to understand it and won’t give us the
16                   chance to explain it and make it right.
17           45.     Similar stories are ubiquitous on discussion boards. Selected excerpts from a
18   representative January 2021 discussion board thread are reproduced below: 35
19                   •    “I just got my ad account restricted a few days ago after 6 years and
20                        hundreds of thousands spent. I have no idea why. . . . I submitted a
21                        request for review but who knows when they’ll get back to me. Seems
22                        to me like this is happening to a LOT of people right now though.”
23
24
     32
        https://jordan-shared.medium.com/after-spending-over-57-million-on-facebook-ads-they-kicked-me-and-my-
25   pages-off-without-warning-c6d7e611b01c.
     33
        Id.
26   34
        Id.
     35
        https://www.reddit.com/r/PPC/comments/l65q4v/heres_proof_that_facebook_is_a_mess_right_now/, last
27   accessed on Feb. 2, 2021.

28                                                  Page 14 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
                 Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 15 of 33




1                     •   “I had my longest standing account disabled last week for no reason I
2                         can isolate. Of course Facebook’s support is just a micro-step above
3                         non-existent too. So much fun!”
4                     •   “This happened to me as well today. Haven’t run ads or touched
5                         anything for several months, ~50k spent on the account. Ridiculous”
6                     •   “I had 3 accounts banned and now get no support responses. This has
7                         been causing chaos amongst the direct-response/performance
8                         marketing community for months. FB has become hypersensitive,
9                         gives no details, this ‘compliance team’ review comment is completely
10                        fake -- the accounts are being disabled using AI tools, not real
11                        compliance team members reviewing something. This is improbable as
12                        the scale is too large for humans to be individually reviewing these
13                        accounts and the reasons for the disabling.”
14              46.   On information and belief, Facebook made the conscious and deliberate decision
15   to withhold the explanations promised in its Advertising Policies to minimize cost and maximize
16   profit by implementing an AI-based ad review system without appropriate human supervision
17   and management.
18              47.   Facebook has failed to devote appropriate resources such as human contractors
19   and employees to help advertisers and ensure that users comply with Facebook’s policies. As
20   noted above, Plaintiffs received an email on February 5, 2021 stating that even Facebook’s
21   appeal representative was not informed of the reasons underlying the ad rejections or account
22   suspensions. A January 2021 discussion board post provided a screen shot of a chat session with
23   a Facebook representative that appears to confirm that Facebook has been deliberately
24   withholding explanations of policy violations: 36
25
26
27   36
          Id.

28                                               Page 15 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
             Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 16 of 33




1                   •   “I duplicated an ad set on a long-time running campaign with no
2                       rejected or disabled ads and suddenly I was banned. Support stated that
3                       duplicating an ad set was against policy. I asked why. This is what
4                       they said...
5
6
7
8
9
10                          I do minimal advertising on Facebook because of **** just like

11                          this. It’s literally the only ad platform I've ever used that you can

12                          get an account banned or restricted simply for using it’s function.

13                          Oh, and FYI I only duplicated it so I could make one small change

14                          while retaining data from the old ad set. Very common practice.

15                          Sorry for the rant, but at least this wasn't another cookie-cutter "my

16                          account was banned!" post. I'm just as tired of those as you all are,

17                          I'm sure. I’m honestly just super thankful that I don’t rely on

18                          Facebook for my businesses and empathize will the many small

19                          and medium businesses that struggle to make ends meet when this

20                          **** happens to them.”

21          48.     On information and belief, and as suggested in this discussion thread, many

22   enterprises have been driven out of business by Facebook’s deliberate refusal to provide the

23   promised explanations during the ad review process. On information and belief, Facebook has

24   consciously refused to provide these explanations to reduce its internal costs (including the costs

25   associated with hiring the staff necessary to provide the promised explanations) and limit its own

26   liability and public relations risk at the expense of business owners around the world.

27
28                                              Page 16 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
                 Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 17 of 33




1               49.      Facebook could have, but chose not to, devote additional resources to ensure that
2    Facebook was living up to its promise to send users emails with details that explain why ads are
3    rejected such that, using the information in the disapproval email, users can edit the ads and
4    create compliant ones. 37
5               50.      In deciding to purchase ads or continue purchasing ads, Plaintiffs and other
6    Facebook business advertisers reasonably and specifically relied on Facebook’s representations
7    that Facebook would provide advertising customers with information sufficient to create
8    compliant ads. Plaintiffs and other Facebook business advertisers also reasonably and
9    specifically relied on the fact that Facebook had at a minimum an implied duty to provide
10   explanations sufficient to enable ad customers to prevent their ad campaigns from being shut
11   down and ad privileges from being suspended or revoked without recourse and without
12   explanation.
13              51.      This Court should issue a public injunction ordering Facebook to, inter alia,
14   immediately comply with the representation it makes in its Advertising Policies, which are
15   incorporated into the Facebook Terms and Conditions. The public injunction should be on
16   behalf of the general public, including at least nearly 10 million Facebook business advertisers,
17   and should bar Facebook from, inter alia, rejecting ads without first providing the promised
18   explanations, namely, explanations which are sufficiently detailed to enable each advertiser to
19   create a compliant ad.
20                                            FIRST CAUSE OF ACTION
21                               Violations of California Unfair Competition Law
22                                      Cal. Bus. & Prof. Code § 17200, et seq.
23              52.      Plaintiff repeats and realleges each and every allegation contained above as if
24   fully set forth herein.
25
26
27   37
          See id.; https://www.facebook.com/policies/ads.

28                                                      Page 17 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
              Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 18 of 33




1            53.     Facebook violated California’s Unfair Competition Law (“UCL”), Cal. Bus. &
2    Prof. Code § 17200, et seq., by engaging in fraudulent business acts or practices, engaging in
3    unfair business acts or practices, engaging in acts prohibited by §§ 17500 through 17577.5, and
4    disseminating unfair, deceptive, untrue, or misleading advertising as alleged previously and as
5    further specified below.
6            54.     Facebook’s Advertising Policies advertise to potential consumers of the
7    advertising services that Facebook will provide an explanation sufficient for the user to create a
8    compliant ad during the ad review process. Facebook’s advertising in that regard is false.
9            55.     Facebook’s false advertising was designed to induce the public, including
10   Plaintiffs, to purchase advertising services from Facebook. Facebook’s practices deceived the
11   public into believing that when the public purchases advertising services from Facebook, the
12   public will receive instruction as to how to bring an allegedly noncompliant ad into compliance
13   with Facebook’s policies.
14           56.     Facebook’s deliberate decision to withhold the promised explanations during the
15   ad review process is unscrupulous, and substantially injurious to business advertising purchasers,
16   and thus constitutes an unfair practice under the UCL.
17           57.     Facebook’s practice was also contrary to legislatively declared public policies that
18   seek to protect consumers from misleading statements, as reflected by laws like the Federal
19   Trade Commission Act (15 U.S.C. § 45), Consumers Legal Remedies Act (Cal. Civ. Code §
20   1750, et seq.), and California Unfair Competition Law (Cal. Bus. & Prof. Code § 17200). The
21   harm these practices caused to Plaintiffs and the other businesses advertising on Facebook
22   outweigh their utility, if any.
23           58.     Prior to deciding to advertise and/or continue advertising on Facebook in 2019,
24   Plaintiffs read and reasonably relied upon the Advertising Policies, including specifically the
25   provisions explaining that when an ad is rejected, Facebook would provide an explanation
26   sufficient to enable the user to create a compliant ad. Plaintiffs understood that the Advertising
27
28                                              Page 18 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
                 Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 19 of 33




1    Policies constituted an affirmative representation and contractual commitment by Facebook to
2    provide such explanations. Plaintiffs understood that the Advertising Policies provided the terms
3    under which the advertising services would be provided by Facebook.
4               59.     Prior to deciding to continue advertising on Facebook in 2020, Plaintiffs read and
5    reasonably relied upon the Advertising Policies, including specifically the provisions explaining
6    that when an ad is rejected, Facebook would provide an explanation sufficient to enable the user
7    to create a compliant ad. Plaintiffs understood that the Advertising Policies constituted an
8    affirmative representation and commitment by Facebook to provide such explanations. Plaintiffs
9    understood that the Advertising Policies provided the terms under which the advertising services
10   would be provided by Facebook.
11              60.     On information and belief, prior to deciding to advertise or continue advertising
12   on Facebook in 2019 to present, other businesses advertising on Facebook read and reasonably
13   relied upon the Advertising Policies, including specifically the provisions explaining that when
14   an ad is rejected, Facebook would provide an explanation sufficient to enable the user to create a
15   compliant ad. Other businesses advertising on Facebook understood that the Advertising
16   Policies constituted an affirmative representation and commitment by Facebook to provide such
17   explanations. Other businesses advertising on Facebook understood that the Advertising Policies
18   provided the terms under which the advertising services would be provided by Facebook.
19              61.     Facebook’s failure to provide the promised explanations during the ad review
20   process is unscrupulous and gave it an unfair competitive advantage, as it allowed Facebook to
21   provide advertising services at a lower cost and, during the ad sales process, made those
22   advertising services appear to be more valuable than they were. Facebook could have, but
23   deliberately chose not to, devote appropriate resources to supply the promised explanations.
24   Instead, Facebook chose to maximize its profits, which grew to $29.1 billion in 2020.38
25
26
27   38
          https://www.investopedia.com/ask/answers/120114/how-does-facebook-fb-make-money.asp.

28                                                   Page 19 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
             Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 20 of 33




1           62.     Plaintiffs have standing to bring these claims under the UCL because they were
2    injured and lost money or property, including but not limited to money paid toward Facebook
3    advertisements, as a result of Facebook’s fraudulent and unfair business practices. Among other
4    things, Plaintiffs would not have bought as much in advertising services if Facebook had
5    disclosed that it would not provide explanations during the ad review process and that ad
6    campaigns or ad privileges could be revoked or suspended at any time without explanation. If
7    Facebook had disclosed this, Plaintiffs would have paid a lower price for the advertising services
8    they did purchase.
9           63.     Due to Facebook’s violation of the UCL, Plaintiffs and other businesses
10   advertising on Facebook failed to receive the benefit of contract, including the bargained-for
11   benefit in exchange for their investments of months or years of time and resources building
12   online Facebook presences, learning Facebook’s systems, developing Facebook ad campaigns
13   and acquiring Facebook followers. Plaintiffs paid Facebook hundreds of thousands of dollars and
14   devoted at least hundreds of hours to building online Facebook presences, learning Facebook’s
15   systems, developing Facebook ad campaigns and acquiring Facebook followers. Plaintiffs
16   would not have done so or would have done so to a much lesser extent, but for Facebook’s
17   misrepresentations.
18          64.     Pursuant to Cal. Bus. & Prof. Code § 17203, Plaintiffs seek equitable relief to
19   prevent Facebook’s unfair and fraudulent practices for the benefit of Facebook advertisers,
20   including especially the nearly 10 million business advertisers such as Plaintiffs. This Court
21   should award a public injunction preventing Facebook from rejecting ads or restricting
22   advertising privileges without providing the promised explanations, namely, detailed
23   explanations which enable each advertiser to create a compliant ad.
24          65.     Facebook also violated California’s Unfair Competition Law (UCL), Cal. Bus. &
25   Prof. Code § 17200, et seq., by engaging in unlawful business acts and practices.
26
27
28                                             Page 20 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
              Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 21 of 33




1           66.     Facebook has violated the unlawful prong of the UCL by including in its terms of
2    use various provisions that are unconscionable. De La Torre v. CashCall, Inc., 422 P.3d 1004,
3    1012-14 (Cal. 2018) (holding that unconscionability can be asserted affirmatively under the
4    UCL’s unlawful prong). Unconscionable contracts are unlawful under California law and thus
5    may serve as the predicate for a claim under the lawful prong of the UCL. Cal. Civ. Code §
6    1670.5 (2020) (declaring unconscionable contracts unlawful).
7           67.     Facebook’s anticompetitive behavior and related monopoly power or market
8    dominance provide it with substantial leverage, which Facebook uses to include unconscionable
9    provisions in its adhesion contracts.
10          68.     Facebook’s behavior and market dominance are directly relevant to the issue of
11   unconscionability. Procedural unconscionability focuses on oppression or surprise due to
12   unequal bargaining power, while substantive unconscionability focuses on overly-harsh or one-
13   sided terms. Stirlen v. Supercuts, Inc., 51 Cal. App. 4th 1519, 1532 (1997). “Courts apply a
14   sliding scale: ‘the more substantively oppressive the contract term, the less evidence of
15   procedural unconscionability is required to come to the conclusion that the term is
16   unenforceable, and vice versa.’” Davis v. O'Melveny & Myers, 485 F.3d 1066, 1072 (9th Cir.
17   2007). Furthermore, “a claim of unconscionability often cannot be determined merely by
18   examining the face of the contract, but will require inquiry into its setting, purpose, and effect.”
19   Perdue v. Crocker Nat'l Bank, 38 Cal. 3d 913, 926 (1985).
20          69.     Facebook’s Community Payment terms includes the following unconscionable
21   provision:
22                  If you believe that an unauthorized or otherwise problematic
23                  transaction has taken place under your account, you agree to notify
24                  us immediately, so that we may take action to prevent financial
25                  loss. Unless you submit the claim to us within 30 days after the
26                  charge, you will have waived, to the fullest extent permitted by
27
28                                              Page 21 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
               Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 22 of 33




1                      law, all claims against us arising out of or otherwise related to the
2                      transaction.39
3             70.      As this Court held in dotStrategy Co. v. Facebook, Inc., 3:20-cv-00170 (N.D. Cal
4    Aug. 28, 2020), “Facebook’s waiver provision [in the Payment Terms] is unenforceable because
5    thirty days was an unreasonably short period of time for plaintiff to identify, investigate, and
6    then bring a claim.”40
7             71.      Plaintiffs have suffered harm by inclusion of the above-quoted Payment Terms to
8    the extent that they purport to limit Plaintiffs’ ability to recover their actual damages, which
9    exceed the amounts charged by Facebook within the last thirty days.
10            72.      As another example, Facebook’s terms include an arbitration clause coupled with
11   a class action waiver that is unconscionable at least in the context of an adhesion contract with
12   Facebook, a company with a monopoly or otherwise dominant power in the social media
13   market.41 Facebook’s terms include at least the following unconscionable provision:
14                     You agree to arbitrate Commercial Claims between you and Facebook,
15                     Inc. This provision does not cover any commercial claims relating to
16                     violations of your or our intellectual property rights, including, but not
17                     limited to, copyright infringement, patent infringement, trademark
18                     infringement, violations of the Brand Usage Guidelines, violations of your
19                     or our confidential information or trade secrets, or efforts to interfere with
20                     our Products or engage with our Products in unauthorized ways (for
21                     example, automated ways). If a Commercial Claim between you and
22                     Facebook, Inc. is not subject to arbitration, you agree that the claim must
23                     be resolved exclusively in the U.S. District Court for the Northern District
24                     of California or a state court located in San Mateo County, and that you
25
26   39
        https://www.facebook.com/payments_terms.
     40
        D89 at 6.
27   41
        See https://gs.statcounter.com/social-media-stats.

28                                                      Page 22 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
                 Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 23 of 33




1                       submit to the personal jurisdiction of either of these courts for the purpose
2                       of litigating any such claim.
3                       We and you agree that, by entering into this arbitration provision, all
4                       parties are waiving their respective rights to a trial by jury or to participate
5                       in a class or representative action. THE PARTIES AGREE THAT EACH
6                       MAY BRING COMMERCIAL CLAIMS AGAINST THE OTHER
7                       ONLY IN ITS INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF
8                       OR CLASS MEMBER IN ANY PURPORTED CLASS,
9                       REPRESENTATIVE, OR PRIVATE ATTORNEY GENERAL
10                      PROCEEDING.42
11   As the California Supreme Court held in McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017), a
12   contract provision that purports to waive a customer’s right to seek public injunction in any form
13   is unenforceable. The above-quoted provisions are unconscionable for at least substantially the
14   same reasons discussed in McGill. The class action waiver is itself unconscionable at least in the
15   narrow context of an adhesion contract with Facebook, which holds a monopoly or otherwise
16   dominant position in the social media advertising market.
17              73.     Plaintiffs have also been harmed by the class action waiver in the Commercial
18   Terms, including to the extent that it purports to limit Plaintiffs’ ability to bring a legal action to
19   seek redress for the injuries discussed herein.
20              74.     Further, Facebook’s terms include a waiver of punitive damages and other
21   limitations of liability that are unconscionable at least in the narrow context of an adhesion
22   contract with Facebook, a company with monopoly or otherwise dominant power in the social
23   media market. Facebook’s terms include at least the following unconscionable provision:
24                      We cannot predict when issues might arise with our Products.
25                      Accordingly, our liability shall be limited to the fullest extent
26
27   42
          https://www.facebook.com/legal/commercial_terms.

28                                                   Page 23 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
                 Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 24 of 33




1                       permitted by applicable law, and under no circumstance will we be liable
2                       to you for any lost profits, revenues, information, or data,
3                       or consequential, special, indirect, exemplary, punitive, or incidental
4                       damages arising out of or related to these Terms or the
5                       Facebook Products, even if we have been advised of the possibility of
6                       such damages. Our aggregate liability arising out of or
7                       relating to these Terms or the Facebook Products will not exceed the
8                       greater of $100 or the amount you have paid us in the past
9                       twelve months.43
10              75.     The above-quoted provisions are unconscionable for at least the reason that they
11   purport to permit Facebook to evade monetary and punitive damages even in the case of wanton
12   and willful conduct. See Silicon Valley Self Direct, LLC v. Paychex, Inc., No. 5:15–cv–01055,
13   2015 WL 4452373 (N.D. Cal. Jul. 20, 2015) (finding waiver of “special, indirect, incidental, or
14   consequential or punitive damages” in adhesion contract to be procedurally and substantively
15   unconscionable).
16              76.     The unconscionability of Facebook’s punitive damage waiver is further
17   demonstrated by the fact that it is in direct violation of the Consumers Legal Remedies Act §
18   1751, which provides that “[a]ny waiver by a consumer of the provisions of this title is contrary
19   to public policy and shall be unenforceable and void.” That statutory provision has been in force
20   and effect since 1970, and Facebook’s punitive damage waiver constitutes a deliberate and
21   illegal attempt to deprive consumers of the protections provided by California law.
22              77.     Plaintiffs are harmed by this provision because Plaintiffs have suffered damages
23   which exceed the amount paid by Plaintiffs in the past twelve months and because Plaintiffs are
24   entitled to an award of punitive damages for Facebook’s brazen, deliberate, and false
25   representations and failure to abide by its own terms of service.
26
27   43
          https://www.facebook.com/terms.

28                                                  Page 24 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
                 Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 25 of 33




1            78.     Plaintiffs seek public injunctive relief barring Facebook from attempting to
2    enforce such unconscionable provisions against any business advertiser such as Plaintiffs. This
3    Court should issue an injunction on behalf of the general public, including at least nearly 10
4    million Facebook business advertisers, barring Facebook from attempting to enforce any contract
5    provision deemed unconscionable by this Court.
6                                      SECOND CAUSE OF ACTION
7                                              Breach of Contract
8            79.     Plaintiffs re-allege and incorporate by reference herein all of the allegations
9    contained above.
10           80.     Plaintiffs and other businesses in the general public advertising on Facebook
11   contracted with Facebook to provide them with advertising services. They did so through one or
12   more of Facebook’s advertising interfaces, where businesses advertising on Facebook can submit
13   advertisements for approval, set a daily advertising budget that can be adjusted at any time, set or
14   adjust their target audience, and set or adjust the placement of the advertising.
15           81.     Plaintiffs met all or substantially all of their contractual obligations, including
16   submitting their advertising for Facebook’s approval and paying for Facebook’s advertising
17   services.
18           82.     There is not one integrated contract that spells out Facebook’s obligations to
19   Plaintiffs, but those obligations can be determined by reference to Facebook’s course of dealing
20   with Plaintiffs, industry practice, and from various webpages created by Facebook, including
21   Facebook’s Terms of Service;44 Facebook’s Self-Serve Ad Terms;45 Facebook’s Advertising
22   Policies;46 Facebook’s Advertiser Help Center;47 Facebook’s Community Payments Terms;48 and
23   Facebook’s ad-creation, editing, and management interfaces, which may be accessed through
24
25   44
        https://www.facebook.com/legal/terms.
     45
        https://www.facebook.com/legal/self_service_ads_terms.
26   46
        https://www.facebook.com/business/help.
     47
        https://www.facebook.com/business/help/169249477193317.
27   48
        https://www.facebook.com/payments_terms.

28                                                Page 25 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
              Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 26 of 33




1    Facebook’s Ads Manager,49 Facebook’s Power Editor,50 Facebook’s Ads Manager App,
2    Facebook Pages, and Facebook Ads API.
3            83.      One of Facebook’s obligations is to provide businesses advertising on Facebook
4    an explanation of why an ad is being rejected or advertising privileges are being suspended or
5    revoked. For example, the Advertising Policies provide that “[i]f your ad doesn’t get approved,
6    we’ll send you an email with details that explain why” and that, using that information, the ad
7    customer will be able to create a compliant ad.
8            84.      Facebook has breached its contractual obligation to the public, including
9    Plaintiffs, by rejecting ads without the promised explanation, which was the direct and proximate
10   cause of the restriction or revocation of many business advertisers’ advertising privileges.
11           85.      Facebook could have, but deliberately chose not to, devote appropriate resources
12   (including human employees or contractors) to help supply the promised explanations. Instead,
13   Facebook chose to maximize its profits, which swelled to $29.1 billion in 2020.51
14           86.      As a result, Plaintiffs and other businesses advertising on Facebook purchased
15   advertising services they would not otherwise have purchased and failed to receive the benefit of
16   their bargain.
17           87.      This Court should award an injunction on behalf of the general public, including
18   at least nearly 10 million Facebook business advertisers, preventing Facebook from rejecting ads
19   without first providing the promised explanations, namely, explanations which are sufficiently
20   detailed to enable each advertiser to create a compliant ad. Broad injunctive relief is appropriate
21   in this circumstance, particularly because Facebook has inserted a class action waiver into its
22   non-negotiable terms of use.
23
24
25
26   49
        https://www.facebook.com/ads/manager/creation/.
     50
        https://www.facebook.com/ads/manage/powereditor.
27   51
        https://www.investopedia.com/ask/answers/120114/how-does-facebook-fb-make-money.asp.

28                                                Page 26 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
                 Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 27 of 33




1                                      THIRD CAUSE OF ACTION
2                      Breach of Implied Covenant of Good Faith and Fair Dealing
3           88.      Plaintiffs re-allege and incorporate by reference herein all of the allegations
4    contained above.
5           89.      Plaintiffs met all or substantially all of their contractual obligations, including
6    submitting their advertising for Facebook’s approval and paying for Facebook’s advertising
7    services.
8           90.      Facebook’s Advertising Policies include the following contractual provision:
9
10
11
12
13
14          91.      Under California law, Facebook was required to perform its contractual

15   obligations in good faith and to avoid any acts or material omissions which unfairly interfere

16   with the right of any other party to receive the benefits of the contract.

17          92.      This duty required Facebook to provide business advertisers i) fair advance notice

18   and warning that advertising privileges may be suspended or revoked, and ii) a reasonable

19   opportunity to make the appropriate corrections or take the appropriate steps to avoid such

20   suspension or revocation. A reasonable business advertiser would have expected these basic

21   steps as part of the benefit of the bargain relating to the above-quoted contractual provision.

22          93.      Facebook breached its implied duty of good faith and fair dealing by suspending

23   or revoking advertising privileges without explanation. Had Facebook met its duty of good faith

24   and fair dealing, it would have provided explanations that would have enabled ad customers to

25   create compliant ads and thereby retain their advertising privileges.

26
27
28                                               Page 27 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
             Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 28 of 33




1           94.     Had Facebook met its duty of good faith and fair dealing, it also would have
2    provided separate explanations detailing the connection, if any, between individual ad rejections
3    and the suspension or revocation of advertising privileges.
4           95.     Had Facebook met its duty of good faith and fair dealing, it further would have
5    provided users a reasonable opportunity to remediate any perceived problems and thereby avoid
6    suspension or revocation of their advertising privileges.
7           96.     Due to Facebook’s breach of its duty of good faith and fair dealing, Plaintiffs and
8    other businesses advertising on Facebook failed to receive the benefit of contract, including the
9    bargained-for benefit in exchange for their investments of months or years of time and resources
10   building online Facebook presences, learning Facebook’s systems, developing Facebook ad
11   campaigns and acquiring Facebook followers.
12          97.     This Court should award an injunction on behalf of the general public, including
13   at least nearly 10 million Facebook business advertisers, requiring Facebook to comply with its
14   duty of good faith and fair dealing and preventing Facebook from rejecting businesses’ ads or
15   restricting their advertising privileges without i) fair advance notice and warning that advertising
16   privileges may be suspended or revoked, and ii) a reasonable opportunity to make the
17   appropriate corrections or take the appropriate steps to avoid such suspension or revocation.
18   Broad injunctive relief is appropriate in this circumstance, including because Facebook has
19   inserted a class action waiver into its non-negotiable terms of use.
20                                   FOURTH CAUSE OF ACTION
21                                                 Fraud
22          98.     Plaintiffs re-allege and incorporate by reference herein all of the allegations
23   contained above.
24          99.     Facebook falsely represented that it would provide during the ad review process
25   an explanation of the policy violation to enable the advertiser to create a compliant ad.
26
27
28                                              Page 28 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
                 Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 29 of 33




1               100.    On information and belief, Facebook made the conscious, willful and deliberate
2    decision to cease providing the promised explanations during the ad review process at least in
3    part to reduce internal costs, including the costs of hiring human employees or contractors to
4    help provide the promised explanations. Facebook could have, but deliberately chose not to,
5    devote appropriate resources (including but not limited to human employees or contractors) to
6    ensure that the promised explanations for ad rejections were supplied to business advertisers.
7    Instead, Facebook chose to maximize its profits, which burgeoned to $29.1 billion in 2020.52
8               101.    Facebook knew or should have known that the foregoing would cause widespread
9    and substantial injury to its advertising customers, including because advertisers purchase ads in
10   reasonable reliance that their ads, campaigns, and pages will not be terminated without
11   explanation.
12              102.    Facebook intended that Plaintiffs and other businesses advertising on Facebook
13   rely on the representation that Facebook would provide during the ad review process
14   explanations that are sufficient to enable the user to create a compliant ad. To this day, Facebook
15   promotes this aspect of its service on its website. Facebook knew that such feedback was critical
16   for users to navigate Facebook’s Advertising Policies and avoid being shut down by Facebook’s
17   automated “bots.” Facebook concealed its decision to refuse providing the promised
18   explanations during the ad review process because it knew that would erode user trust and result
19   in advertisers purchasing fewer ads.
20              103.    Plaintiffs and other businesses advertising on Facebook did rely on Facebook’s
21   representation that Facebook would provide during the ad review process explanations that are
22   sufficient to enable the user to create a compliant ad. As a result of Facebook’s decision to
23   continue advertising this aspect of its service, Plaintiffs and other businesses advertising on
24   Facebook purchased more advertising from Facebook than they otherwise would have and paid a
25   higher price than they otherwise would have.
26
27   52
          https://www.investopedia.com/ask/answers/120114/how-does-facebook-fb-make-money.asp.

28                                                   Page 29 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
              Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 30 of 33




1           104.    Facebook’s conduct as previously described constitutes oppression, fraud, or
2    malice, and was authorized or ratified by Facebook’s officers.
3           105.    Plaintiffs seek an award of compensatory and punitive damages. Facebook’s
4    conduct as previously described constitutes oppression, fraud, or malice, and was authorized or
5    ratified by Facebook’s officers.
6           106.    This Court should award an injunction on behalf of the general public, including
7    at least nearly 10 million Facebook business advertisers, preventing Facebook from a) rejecting
8    ads without first providing the promised explanations, namely, explanations which are
9    sufficiently detailed to enable each advertiser to create a compliant ad, and b) rejecting
10   businesses’ ads or restricting their advertising privileges without i) fair advance notice and
11   warning that advertising privileges may be suspended or revoked, and ii) a reasonable
12   opportunity to make the appropriate corrections or take the appropriate steps to avoid such
13   suspension or revocation. Broad injunctive relief is appropriate in this circumstance, including
14   because Facebook has inserted a class action waiver into its non-negotiable terms of use.
15                                          PRAYER FOR RELIEF
16                  WHEREFORE, Plaintiffs seek the following relief:
17          A.      An injunction on behalf of the general public, including at least nearly 10 million
18   Facebook business advertisers, preventing Facebook from rejecting ads without first providing
19   the promised explanations, namely, explanations which are sufficiently detailed to enable each
20   advertiser to create a compliant ad;
21          B.      An injunction on behalf of the general public, including at least nearly 10 million
22   Facebook business advertisers, preventing Facebook from rejecting businesses’ ads or
23   restricting their advertising privileges without i) fair advance notice and warning that
24   advertising privileges may be suspended or revoked, and ii) a reasonable opportunity to make
25   the appropriate corrections or take the appropriate steps to avoid such suspension or revocation;
26
27
28                                              Page 30 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
             Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 31 of 33




1           C.      An injunction on behalf of the general public, including at least nearly 10 million
2    Facebook business advertisers, barring Facebook from attempting to enforce any contract
3    provision deemed unconscionable by this Court;
4           D.      Declaring Facebook’s conduct to be wrongful, unfair and unconscionable, as
5    well as fraudulent;
6           E.      Restitution of all relevant fees paid to Facebook by Plaintiffs as a result of the
7    wrongs alleged herein in an amount to be determined at trial;
8           F.      Disgorgement of the ill-gotten gains derived by Facebook from its misconduct;
9           G.      Actual damages in the amount of $1,000,000, or according to proof;
10          H.      Statutory damages as permitted by law;
11          I.      Punitive and exemplary damages;
12          J.      Pre-judgment interest at the maximum rate permitted by applicable law;
13          K.      Costs and disbursements assessed by Plaintiffs in connection with this action,
14   including reasonable attorneys’ fees pursuant to applicable law; and
15          L.      Such other relief as this Court deems just and proper.
16
17
18
19
20
21
22
23
24
25
26
27
28                                              Page 31 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
            Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 32 of 33




1                                        JURY TRIAL DEMAND
2          Plaintiffs hereby request a jury trial for all issues so triable.
3    Dated: March 3, 2021                           Respectfully submitted,
4
                                                    `
5
6                                                   Seth W. Wiener, California State Bar No. 203747
                                                    Law Offices of Seth W. Wiener
7                                                   609 Karina Court
                                                    San Ramon, CA 94582
8                                                   Telephone: (925) 487-5607
                                                    Email: seth@sethwienerlaw.com
9
10                                                  W. Cook Alciati (pro hac vice to be filed)
                                                    Gardella Grace P.A.
11                                                  80 M Street SE, 1st Floor
                                                    Washington D.C., 20003
12                                                  Telephone: (703) 721-8379
                                                    Email: calciati@gardellagrace.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              Page 32 of 33
     COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
     OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
     FRAUD
        Case 4:21-cv-01495-DMR Document 1 Filed 03/02/21 Page 33 of 33




                                    CERTIFICATE OF SERVICE
       This is to certify that a true and correct copy of this document has been served on all
parties through counsel of record on March 2, 2021 via the Court’s CM/ECF system.




                                             ___________________________
                                             Seth W. Wiener




COMPLAINT FOR VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE § 17200 ET SEQ., BREACH
OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
FRAUD
